MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                           FILED
the defense of res judicata, collateral                               Dec 29 2017, 10:06 am

estoppel, or the law of the case.                                          CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ronald J. Moore                                         Curtis T. Hill, Jr.
The Moore Law Firm, LLC                                 Attorney General of Indiana
Richmond, Indiana
                                                        James B. Martin
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lavar L. Thomas,                                        December 29, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        89A04-1705-CR-1104
        v.                                              Appeal from the Wayne Superior
                                                        Court
State of Indiana,                                       The Honorable Gregory A. Horn,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        89D02-1504-F3-18



Crone, Judge.



Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017       Page 1 of 13
                                             Case Summary
[1]   Lavar L. Thomas was charged with several crimes that were tried to a jury.

      During deliberations, Juror No. 4 notified the trial court that she felt she may be

      threatened by Thomas’s family or girlfriend. The court questioned the juror,

      who said that she had expressed this feeling to the other jurors. Thomas moved

      for a mistrial, which the court denied. The court individually questioned the

      other jurors and the alternate juror, all of whom affirmed under oath that Juror

      No. 4’s comments had not affected their decision and/or decision-making. The

      court replaced Juror No. 4 with the alternate juror and sent the jury back for

      further deliberations. Thomas renewed his motion for mistrial, which the court

      denied. Ultimately, Thomas was found guilty of level 4 felony unlawful

      possession of a firearm by a serious violent felon (“SVF”), level 6 felony

      possession of cocaine, and level 3 felony dealing in a narcotic drug.


[2]   Thomas now appeals, contending that the trial court erred in denying his

      motions for mistrial, in removing Juror No. 4, and in failing to instruct the jury

      regarding the reasons for her removal. Finding no reversible error, we affirm.


                                 Facts and Procedural History
[3]   At the start of Thomas’s jury trial on February 21, 2017, he was facing charges

      of level 4 felony unlawful possession of a firearm by an SVF (which was

      bifurcated as to possession and SVF status), level 4 felony dealing in cocaine,

      and level 3 felony dealing in a narcotic drug. The jury began deliberating at




      Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017   Page 2 of 13
11:31 a.m. on February 24.1 At 4:24 p.m., the trial court told the parties that it

had received the following note from Juror No. 4: “I [feel] that I may be

threatened by the family or girlfriend about the verdict. I know his girlfriend

and family but I do not know him personally.” Tr. Vol. 2 at 165. 2 The court

decided to voir dire the juror individually, and both counsel stated that they had

no objection to this procedure. The court placed Juror No. 4 under oath and

questioned her as follows:


           THE COURT: …. First off, what is it that you're hoping the
           result from your note is? What is it you're hoping – hoping
           happens as a result of you writing this note?

           JUROR [NO. 4]: Well, I hope everything turns out fine, but, like
           I said, personally --

           THE COURT: I can’t -- first off, please don’t tell us the status of
           if you voted, if you've got verdicts reached, or don't let us know
           any of that at this point.

           JUROR [NO. 4]: Correct.

           THE COURT: Okay?

           JUROR [NO. 4]: Correct. I hope everything comes out good.
           That’s all I can say. I mean --

           THE COURT: And by “good,” you mean that nothing bad



1
    The transcript incorrectly states that deliberations began at 11:31 p.m. Tr. Vol. 2 at 163.
2
 In his notice of appeal, Thomas did not request a transcript of the pretrial voir dire, so we do not know
whether or to what extent Juror No. 4 was questioned about her familiarity with Thomas’s acquaintances
and family.

Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017          Page 3 of 13
        happens from Mr. Thomas’s family toward you?

        JUROR [NO. 4]: Right. Correct.

        THE COURT: Are you asking the Court to do anything at this
        time?

        JUROR [NO. 4]: No, not at this moment, no.

        THE COURT: All right. Have you voiced these concerns that
        are in this note to your fellow jurors?

        JUROR [NO. 4]: Yes, sir, I have.

        THE COURT: To all of the jurors? In other words, you brought
        it up in front of everyone, I assume? Is that the way it was done?

        JUROR [NO. 4]: Yes.

        THE COURT: In your view, has your voicing of those concerns
        influenced the other jurors in any way as to their verdicts or
        proposed -- or the way they’re leaning?

        JUROR [NO. 4]: Yes. I mean, we come to an agreement.

        THE COURT: I’m sorry?

        JUROR [NO. 4]: We come to an agreement.

        THE COURT: [Prosecutor], any questions?

        [PROSECUTOR]: I do. Has anyone said anything to you from
        his family?

        JUROR [NO. 4]: No.

        [PROSECUTOR]: Okay. If I can have a minute. I’m not

Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017   Page 4 of 13
              asking whether an agreement has been reached -- well, I think she
              -- has she said they have come to an agreement?

              THE COURT: She said an agreement, and I don’t know what
              that means and I don’t intend to ask.

              [PROSECUTOR]: Right. And I don't -- I want to know when it
              was brought up in jury deliberations.

              THE COURT: That’s a fair question. When did you bring this
              up?

              JUROR [NO. 4]: Well, I just -- actually, I just thought about it
              just a minute ago, so that’s the reason why because they kept
              saying about -- we was talking about the verdict and all that, so
              that’s how it came -- approached.

              THE COURT: Well, it’s 4:30.

              JUROR [NO. 4]: Correct.

              THE COURT: A little after 4:30. How long ago did you bring
              this up? Four o’clock, 3:30?

              JUROR [NO. 4]: Yeah, I'll say four o’clock.


      Id. at 168-70. The court asked if defense counsel had any questions, and he

      replied, “I don’t think so.” Id. at 170. The court then sent Juror No. 4 back to

      the jury room.


[4]   Defense counsel moved for a mistrial, stating,


              We don’t know what the supposed agreement is. I don’t know if
              they’re -- I mean it’s anyone’s guess. But it sounds like there’s a
              very big danger if she’s disclosed that she shared that with other
      Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017   Page 5 of 13
              jurors, that it tainted the remainder of the jury panel, so the
              normal alternative would have been if she had sent the note and
              not shared it, we could replace her with an alternate. That’s
              what an alternate is for.


      Id. at 171. The prosecutor objected to the motion for mistrial. The court took

      the matter under advisement and stated that it would voir dire the jurors

      individually to see if they had “been influenced in any manner by what” Juror

      No. 4 had said. Id. at 172. Defense counsel did not object to this procedure.


[5]   The court placed each juror under oath and asked whether Juror No. 4 had

      shared her “feelings” (all jurors answered yes) and whether her statements had

      affected the juror’s decision and/or decision-making (all jurors answered no).

      The court followed the same procedure with the alternate juror, who had been

      in the jury room but had not participated in the deliberations, and she gave the

      same answers. Defense counsel asked all but one juror whether there was any

      indication that Juror No. 4’s statements had affected any other juror’s decision;

      one juror stated that he could not “speak for any other juror[,]” and the rest of

      the jurors answered no. Id. at 174. The court denied defense counsel’s motion

      for mistrial, noting that the jurors “appeared to be adamant about the fact that it

      had not affected them in any way” and that “they didn’t believe any of the

      others were affected.” Id. at 190.


[6]   The court then considered Juror No. 4’s fate. The prosecutor expressed her

      belief that Juror No. 4 had “already stated that it would affect her decision-




      Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017   Page 6 of 13
      making process” and asked that she be replaced with the alternate. Id. at 190.

      Defense counsel also asked for Juror No. 4 to be replaced. The court replied,


              By agreement, at least as to where -- given the Court’s ruling on
              the mistrial, counsel agree that we should replace [Juror No. 4]
              with the alternate juror. And I want to make that clear on the
              record that [defense counsel] is not agreeing -- he’s only agreeing
              because I’ve decided on the mistrial application and have denied
              that motion.[…] I want to make that clear for appellate
              purposes.


      Id. at 191. The court summoned Juror No. 4 and told her, “[W]e have decided

      to have you replaced -- in the interest of fairness have you replaced by the

      alternate juror, so we are going to do that at this time.” Id. at 192. The court

      then stated that it would summon the entire jury panel and inform the alternate

      that “she is now part of the Jury[,]” which it did. Id. The court told the jurors,


              [W]e still do not know and we should not know the state of your
              jury deliberations. We were clear not to ask that question of
              anyone. And we do not know the status of your deliberations at
              this time. So with that, we will send you back in for what we
              think are further deliberations.


      Id. at 193. The transcript does not indicate at what time the jury renewed its

      deliberations.


[7]   After the jury left the courtroom, defense counsel stated,


              Judge, […] you told the Jury several times we don’t want to
              know their decision-making and where they’re at on the verdict,
              but almost implicitly and undeniably by the tenor and the content

      Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017   Page 7 of 13
              of that letter from the juror that was excused, it sounds like
              there's been -- I’m not sure what an agreement means, but it
              sounds like there’s been some -- it sounds like she’s disclosed that
              they have convicted on something. So I don’t know if that will
              change the Court’s mind in my renewing a motion for mistrial.


      Id. The trial court replied,


              It does not. We brought out every one of the other jurors who
              each adamantly denied that it had influenced their decision-
              making or their decisions up to this point in time. And I was
              careful to ask both, decisions and decision-making, and it was
              clear from each one of them that it had not. And so, with that, it
              seems to me the appropriate thing to do is to dismiss that juror,
              replace her with the alternate, and then go from there.


      Id. at 194. Defense counsel expressed concern that “they’ve already reached a

      verdict and then the alternate is coming in post-verdict.” Id. The court replied,


              Well, it wouldn’t be post-verdict because I’m assuming -- well,
              they haven’t given anything to me. They’re now going to need to
              include the alternate juror as a part of those discussions. I’m not
              sure where things stand, and I don’t intend to ask. That’s not our
              – that’s not for us to know at this point […].


      Id.


[8]   At 5:25 p.m., the court announced that the jury had “reached verdicts in this

      case.” Id. at 195. The jury found Thomas guilty of unlawful possession of a

      firearm, level 6 felony possession of cocaine (as a lesser included offense of level

      4 felony dealing in cocaine), and level 3 felony dealing in a narcotic drug.

      Thomas then admitted that he was an SVF for purposes of the firearm charge.

      Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017   Page 8 of 13
       The court sentenced him to fourteen and a half years executed. Thomas now

       appeals.


                                          Discussion and Decision

               Section 1 – The trial court did not abuse its discretion in
                       denying Thomas’s motions for mistrial.
[9]    Thomas first contends that the trial court erred in denying his motions for

       mistrial. Our supreme court has explained that


                  [a] trial court is in the best position to evaluate whether a mistrial
                  is warranted because it can assess first-hand all relevant facts and
                  circumstances and their impact on the jury. We therefore review
                  denial of a motion for mistrial only for abuse of discretion.
                  However, the correct legal standard for a mistrial is a pure
                  question of law, which we review de novo.


       Ramirez v. State, 7 N.E.3d 933, 935 (Ind. 2014) (citations omitted).


[10]   “An impartial jury is the cornerstone of a fair trial, guaranteed by the Sixth

       Amendment and Article 1, Section 13 of our Indiana Constitution.” Id. at 936.

       The gravamen of Thomas’s mistrial argument appears to be3 that Juror No. 4’s

       expression of her concern about retaliation from Thomas’s family or girlfriend

       violated his right to an impartial jury. To the extent that the State might have




       3
           Thomas intermingles several different arguments, which has made it difficult for us to address them.


       Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017           Page 9 of 13
       been obligated to rebut any presumption in this regard, 4 we believe that the

       presumption was sufficiently rebutted by the trial court’s questioning of the

       jurors and the alternate juror, all of whom affirmed under oath that Juror No.

       4’s statements did not affect their decision and/or decision-making, i.e., that

       they remained impartial.5 Consequently, we find no abuse of discretion in the

       trial court’s denial of Thomas’s motions for mistrial.


             Section 2 – The trial court did not abuse its discretion in
                              removing Juror No. 4.
[11]   Thomas also argues that the trial court erred in removing Juror No. 4 during

       deliberations. In Riggs v. State, our supreme court stated,


                Although a trial court has broad discretion to remove a juror
                before deliberations begin, removing a dissenting juror after that
                point implicates the defendant’s right to a unanimous verdict and
                the defendant’s right to a jury trial. Removal of a juror after
                deliberations have begun is ultimately a matter requiring
                deference to the trial court’s judgment, but it raises a number of



       4
         In Ramirez, the court stated that “[d]efendants seeking a mistrial for suspected jury taint are entitled to the
       presumption of prejudice only after making two showings, by a preponderance of the evidence: (1) extra-
       judicial contact or communications between jurors and unauthorized persons occurred, and (2) the contact or
       communications pertained to the matter before the jury.” 7 N.E.3d at 939. “The burden then shifts to the
       State to rebut this presumption of prejudice by showing that any contact or communications were harmless.”
       Id. Thomas relies on Ramirez in arguing that he “is entitled to the presumption that … jury taint occurred”
       and that “[t]he burden, therefore, shifted to the State to illustrate otherwise.” Appellant’s Br. at 25. In this
       case, however, there is no evidence that any extra-judicial contact or communications between jurors and
       unauthorized persons occurred; more specifically, there is no evidence that Thomas’s family or girlfriend
       communicated a threat to Juror No. 4. Assuming for argument’s sake that the Ramirez rubric applies here
       and that Thomas showed that he is entitled to a presumption of prejudice based on Juror No. 4’s
       communications to the other jurors, we believe that the State met its burden of showing that those
       communications were harmless.
       5
        Thomas suggests that a trial court may not rely on a juror’s own statement of impartiality. Ramirez says
       otherwise. 7 N.E.3d at 941.

       Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017           Page 10 of 13
               considerations not present before deliberations begin. As a
               result, it demands a carefully developed record as to the grounds
               for removal and also requires precautions to avoid inappropriate
               consequences from the removal.

               …. Once deliberations begin, discharge of a juror is warranted
               only in the most extreme situations where it can be shown that
               the removal of the juror is necessary for the integrity of the
               process, does not prejudice the deliberations of the rest of the
               panel, and does not impair the parties right to a trial by jury.


       809 N.E.2d 322, 327-28 (Ind. 2004) (citation omitted). Unjustified removal of a

       juror “is structural error, just as much as denial of the right to an impartial

       jury.” Id. at 328. “[T]he trial court must establish the record to support

       removal of a deliberating juror, just as a record is required to establish bias of a

       prospective juror.” Id. at 329.


[12]   Thomas relies on Riggs6 in arguing that the trial court erred in removing Juror

       No. 4 from the panel. Unlike the juror at issue in Riggs, however, there is no

       indication that Juror No. 4 was a dissenting juror. Thomas complains that

       Juror No. 4 “was not asked questions to discern her ability to participate in

       deliberations or her willingness to participate[,]” that “[s]he did not seek

       removal from the jury[,]” and that “she informed the court that she did not

       require its assistance at all.” Appellant’s Br. at 26. He argues that upon

       discovering “that the information [Juror No. 4] communicated to the remaining




       6
         Thomas also relies on Durden v. State, 83 N.E.3d 1232 (Ind. Ct. App. 2017), which is currently pending on
       transfer before our supreme court.

       Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017       Page 11 of 13
       jurors had zero impact on their deliberations, the court should have ceased

       inquiry and returned [her] to the jury room for further deliberation.” Id.


[13]   But Thomas’s argument disregards Juror No. 4’s statement that she hoped that

       everything would “come[] out good[,]” i.e., that “nothing bad” would happen

       between her and Thomas’s family. Tr. Vol. 2 at 168.7 Although Juror No. 4

       stated that she did not want the trial court to do anything at that time, the court

       was entitled to err on the side of her personal safety and thus ensure the

       integrity of the process.8 We defer to the trial court’s judgment, and the record

       in this case establishes that Juror No. 4’s removal did not prejudice the

       deliberations of the rest of the panel and did not impair Thomas’s right to a jury

       trial. Accordingly, we cannot conclude that the trial court abused its discretion

       in removing Juror No. 4.




       7
           Thomas’s argument also disregards that his trial counsel acquiesced to Juror No. 4’s removal.
       8
        Thomas takes issue with the prosecutor’s assertion that Juror No. 4 had stated that her concern about
       Thomas’s family and girlfriend “would affect her decision-making process.” Tr. Vol. 2 at 190. It is true that
       Juror No. 4 did not say this, but the record does not indicate that the trial court based its decision on the
       prosecutor’s assertion.

       Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017            Page 12 of 13
           Section 3 – Thomas waived any argument regarding the trial
           court’s failure to instruct the jury about the reasons for Juror
                                   No. 4’s removal.
[14]   Finally, Thomas argues that the trial court erred in failing to instruct the jury

       about the reasons for Juror No. 4’s removal.9 Assuming for argument’s sake

       that this was error, Thomas failed to bring it to the trial court’s attention and

       therefore has waived the issue on appeal. “A party may not sit idly by, permit

       the court to act in a claimed erroneous manner, and subsequently attempt to

       take advantage of the alleged error.” Bunting v. State, 854 N.E.2d 921, 924 (Ind.

       Ct. App. 2006), trans. denied. Therefore, we affirm.


[15]   Affirmed.


       Robb, J., and Bradford, J., concur.




       9
           Thomas relies on the following language from Riggs:

                [T]he trial court must be careful not to convey improper messages, either verbal or silent, to the
                other jurors, who may infer that the juror was dismissed because of his or her view of the
                case.… Removal should be accompanied by an instruction that removal in no way reflected
                approval or disapproval of the views expressed by the juror.
809 N.E.2d at 329 (emphasis added). Notably, Riggs does not say that such an instruction must be given in
       every case, and Juror No. 4 was not removed from the jury based on her view of the case, i.e., whether
       Thomas was innocent or guilty. Given the nature of Juror No. 4’s communications to the other jurors, we
       cannot say that the trial court erred in taking the approach of “the less said, the better.”

       Court of Appeals of Indiana | Memorandum Decision 89A04-1705-CR-1104 | December 29, 2017             Page 13 of 13